Citation Nr: 0102410	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to service connection for a left hip 
disability.

3.  What evaluation is warranted for tinnitus, from May 1, 
1996? 

4.  What evaluation is warranted for gastroesophageal reflux 
disease, from May 1, 1996? 

5.  What evaluation is warranted for varicocele of the left 
testicle, from May 1, 1996? 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1996.  These matters came to the Board of Veterans' Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process.  As these procedures could not have been followed by 
the RO at the time of the above referenced rating decision, 
and as these procedures are more favorable to the veteran 
than those previously in effect, further development is in 
order.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that the RO denied the claims of 
entitlement to service connection for a left hip disorder and 
an inguinal hernia on the basis that they were not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, however, was repealed by the Veterans 
Claims Assistance Act of 2000, as discussed above.  Hence, 
due process requires that these claims be developed and 
readjudicated under the Veterans Claims Assistance Act of 
2000 on the merits.  Bernard, 4 Vet. App. at 392-94.  

Although the veteran was afforded VA examination with regard 
to his claim of entitlement to service connection for a left 
hip disability, the evidence of record is insufficient to 
decide this issue with any certainty.  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the new law, a veteran is entitled to 
a complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98.  Therefore, additional development is in order in 
light of the new law.

The veteran is in disagreement with the initial ratings 
assigned for tinnitus, varicocele, and gastroesophageal 
reflux disease.  Thus the RO must consider the rating, and, 
if indicated, the propriety of a "staged" rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

In this case, there have been changes to the rating criteria 
used to evaluate the veteran's tinnitus.  See 38 C.F.R. 
§ 4.87 (2000).  Although the RO has assigned a noncompensable 
evaluation for the veteran's service-connected varicocele 
under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2000), the disability could be rated by analogy as 
varicose veins as provided under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2000).  See §§ 4.21, 4.27 (2000).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, the veteran should 
be afforded the opportunity to have his case reviewed under 
the most favorable criteria.  

The Board notes that the 10 percent disability rating 
assigned for the veteran's service-connected tinnitus is the 
maximum schedular rating available.  Accordingly, the RO 
should consider the provisions of an extraschedular rating 
for this disability.  See 38 C.F.R. § 3.321(b) (2000).

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Service connection is currently in effect for 
gastroesophageal reflux disease, and noncompensable 
evaluation is assigned under the provisions of 38 C.F.R. 
§ 4.115, Diagnostic Code 7399-7346 (2000).  This disability 
is rated by analogy as a hiatal hernia under Diagnostic Code 
7346.  See §§ 4.21, 4.27.  A VA examination was conducted in 
June 1996, which noted that gastroesophageal reflux disease 
was being treated with Zantac and Gaviscon.  Although the 
examiner found that the digestive system was normal, a 
diagnosis of gastroesophageal reflux disease under treatment 
was made.  However, the specific criteria outlined for a 
compensable evaluation under Diagnostic Code 7346 were not 
addressed.  Therefore, another examination is in order.  
38 C.F.R. §§ 3.326, 3.327 (2000). 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
left hip condition, an inguinal hernia, 
tinnitus, varicocele of the left 
testicle, and gastroesophageal reflux 
disease.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of any left hip 
condition.  The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  If 
a hip disorder is found, the examiner 
must offer an opinion as to whether it is 
as least as likely as not that it is 
related to the veteran's period of 
military service.  A complete rationale 
for the opinion should be provided.  The 
examination report should be typed. 

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of his 
service-connected varicocele of the left 
testicle.  The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should specifically be requested to 
provide findings with respect to any 
tenderness, pain, or functional 
limitation, to include with exertion, 
associated with the service-connected 
left varicocele.  The examination report 
should be typed. 

4.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the veteran's 
service-connected gastroesophageal reflux 
disease.   The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should specifically comment on whether 
the veteran's gastroesophageal reflux 
disease results in vomiting, weight loss, 
hematemesis, melena, anemia, persistent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, or substernal 
or arm or shoulder pain.  The extent and 
frequency of any such symptoms should be 
specified, as should the degree to which 
any of these symptoms result in 
impairment of the veteran's health.   The 
examination report should be typed. 

5.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the veteran's claims for 
entitlement to service connection for a 
left hip disorder and an inguinal hernia 
on the merits, and further review the 
claims for initial ratings, with 
consideration of "staged" ratings in 
light of Fenderson v. West, 12 Vet. 
App. 119 (1999), and the revised rating 
criteria for tinnitus and varicocele.  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
provide the revised criteria for tinnitus 
and varicocele, and address whether the 
veteran's claims disability ratings 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


